Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant's arguments filed 6/24/2021 have been fully considered but they are not persuasive.
35. U.S.C 103 Rejection: 
Applicant argues that the reference fail to disclose the amended limitations “..based on an obtained network component template of the network component, wherein the performance assurance information is predefined in the network component template”
Examiner respectfully disagrees.  
Herdrich, discloses the limitations …”… based on an obtained network component template of the network component (received service quality metrics/templates/preset format or files, refer to par 0054, and the policy server is able to obtained these parameters sets in the metrics, such as I/O bandwidth utilization, L3 cache utilization, refer to par 0063), wherein the performance assurance information is predefined  (SLA/performance assurance information in metrics is predefined, refer to par 0052, 0051, so that the obtained measurement can be compared, refer to par 0063) in the network component template,”.
Therefore, the argument is not persuasive and the rejection is therefore maintained.  

Restriction: Non-Traversal of non-elected invention group 2: 
.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 11-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herdrich et al hereinafter Herdrich (US 20170094377).

Referring to Claim 1. Herdrich discloses a network component management method, comprising: obtaining, by a network component management unit (policy server, par 0085), performance assurance information of a network component based on an obtained network component template of the network component (received service quality metrics/templates/preset format or files, refer to par 0054, and the policy server is able to obtained these parameters sets in the metrics, such as I/O bandwidth utilization, L3 cache utilization, refer to par 0063), wherein 

Referring to Claim 2.  Herdrich disclosed the method according to claim 1, Herdrich further discloses wherein the obtaining, by a network component management unit, performance assurance information of a network component comprises: receiving, by the network component management unit, the performance assurance information (refer to par 0087); or receiving, by the network component management unit, performance assurance reference information of the network component, and obtaining the performance assurance information based on the performance assurance reference information.

Referring to Claim 3.  Herdrich disclosed the method according to claim 2, Herdrich further discloses wherein the performance assurance reference information comprises at least one of the following: type information of the network component, tenant information corresponding to the network component, service type information corresponding to the network component, or network requirement information of the network component (performance information, refer to par 0087).

Referring to Claim 4.  Herdrich disclosed the method according to claim 1, Herdrich further discloses wherein the managing, by the network component management unit, the network component based on the performance assurance information comprises: configuring, by the network component management unit, the performance assurance information in the network component or a managed object of the network component (reconfig the configuration, refer to par 0088).

Referring to Claim 5. Herdrich disclosed the method according to claim 1, Herdrich further discloses wherein the managing, by the network component management unit, the network component based on the performance assurance information comprises: determining, by the network component management unit, at least one to-be-optimized performance of the network component (refer to par 0087); determining, by the network component management unit, a first performance in the at least one to-be-optimized performance based on the performance assurance 

Referring to Claim 6.  Herdrich disclosed the method according to claim 1, Herdrich further discloses wherein the performance assurance information comprises the performance assurance enabling information, and the managing, by the network component management unit, the network component based on the performance assurance information comprises: when the performance assurance enabling information indicates enabling a first performance assurance function of the network component, enabling, by the network component management unit, the first performance assurance function; or when the performance assurance enabling information indicates disabling a second performance assurance function of the network component, disabling, by the network component management unit, the second performance assurance function (refer to par reconfig workload, 0016. 0085, 0071 and 0087 and 0088 enable/disable workload).

Referring to Claim 7.  Herdrich disclosed the method according to claim 1, Herdrich further discloses wherein a performance of the network component comprises at least one of the following: a bandwidth corresponding to the network component, a latency corresponding to the network component, a throughput corresponding to the network component, a coverage corresponding to the network component, a capacity corresponding to the network component, or a service success rate corresponding to the network component (bandwidth and latency, refer to par 0087, 0088).

Claims 11-17 are rejected under similar rationales as claims 1-7



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAREN C TANG/Primary Examiner, Art Unit 2447